Citation Nr: 9904746	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  95-25 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
currently evaluated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1944 to July 
1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a January 1995 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a rating in 
excess of 30 percent for the veteran's service-connected 
anxiety disorder.  In an April 1997 rating decision, the RO 
granted a 50 percent rating for the disability under the new 
criteria for rating mental disorders which became effective 
on November 7, 1996.  The veteran appealed the decision to 
the Board.  

In a September 1997 decision, the Board denied a rating in 
excess of 50 percent for the veteran's anxiety disorder.  The 
veteran filed a timely appeal of the issue to the United 
States Court of Veterans Appeals (Court).  In July 1998, 
while the case was pending at the Court, the veteran's 
representative and VA's Office of General Counsel filed a 
joint motion (Motion) requesting that the Court vacate the 
Board's September 1997 decision.  The parties agreed that the 
Board had provided insufficient reasons and bases for its 
decision and requested that the issue be remanded for further 
development and readjudication.  In an order issued that same 
month, the Court granted the Motion and vacated the Board's 
September 1997 decision.  


REMAND

In the Motion, the parties requested that the veteran be 
afforded the opportunity to submit additional evidence and 
present additional argument on the issue.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should provide the veteran 30 
days to submit additional evidence and 
argument in support of his claim.  

2.  If, and only if, the veteran presents 
evidence that his disability is more 
severe than found on the most recent VA 
examination, he should be scheduled for 
another VA examination to ascertain the 
severity of his anxiety disorder.  Any 
indicated diagnostic tests should be 
accomplished.  The claims folder shall be 
available to the examiner for review in 
conjunction with the examination and a 
complete rationale for any opinions 
expressed should be provided.  

3.  Following the completion of the 
foregoing, the RO should readjudicate the 
claim.  If the benefit sought remains 
denied, the veteran and his representative 
should be provided an appropriate 
supplemental statement of the case, and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


